Citation Nr: 1116953	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right anterior chest shell fragment wound (SFW). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970 and August 1990 to July 1991.  The Veteran also had multiple unverified periods of active service with the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2009.  The Veteran also testified before the undersigned Veterans Law Judge in November 2009.  Transcripts from both hearings are of record. 

The case was previously before the Board and remanded in March 2010. 

In October 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in March 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  Residuals of multiple fragment wound, right chest wall area, Muscle Group XXI, are manifested by no more than a moderate muscle injury.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of shrapnel fragment wound, right anterior chest area, Muscle Group XXI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his claim for an increased rating in February 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in March 2006, April 2006, and April 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service VA and private treatment records pertaining to his disability, and Social Security Administration disability records have been obtained and associated with his claims file.  The Veteran was provided VA examinations in May 2006, April 2009, and August 2010 to determine the nature and severity of his residuals of SFW disability. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle wound is a simple wound without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings would entail a minimal scar with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

In this case, the Veteran was assigned a 10 percent disability rating for residuals of a SFW under Diagnostic Code 5321.  




5321
Group XXI.
Rating

Function: Respiration.

Muscles of respiration: Thoracic muscle group.

    Severe or Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5321 (2010).

Factual Background

Service treatment records reflect that in February 1969, the Veteran sustained a penetrating shell fragment wound tp the right chest when hot by a M-79 fragment while on the rifle range.  There was no nerve or artery involvement.  The wound was debrided and he remained hospitalized for 2 days.  He returned to duty with no change in his physical profile.  The sutures were removed a week later.  His March 1970 separation physical examination report noted notmal clinical findings with no reference to the shell fragment wound.

A VA medical examination was performed in June 1970.  The Veteran gave a history of the February 1969 shell fragment wound injury.  He complained of a "jabbing like pain" of the chest over the area of the scar with discomfort and shooting pains, at times.  Physical examination revealed the presence of a one-inch scar over the right anterior hemithorax four finger-widths below the nipple.  The scar was tender to pressure palpation.  There was no fixation of the scar to the underlying musculature.  A chest X-ray film report noted a solitary metallic foreign body overlying the anterior right lower chest, measuring 2 mm in diameter.  The assessment was residuals of shell fragment wound, right chest with retained foreign body.

The Veteran was granted service connection for residuals of SFW upon separation from service in a July 1970 RO decision. 

In a February 2006 letter, the Veteran asserted that his SFW was getting worse.

In a March 2006 letter, the Veteran complained of pressure on occasion.  He stated that on a cold day or when he physically exerts himself, such as shoveling or lifting in a certain way, he can feel pressure.  He also reported he sometimes got a feeling of cramping on his right side under his rib cage, and was forced to stop what he was doing or try to twist every which way to work away the cramping feeling.  Over the past few years he had tried to ignore the feeling and work around it. 

During a May 2006 VA general medical examination, the examiner noted that the Veteran was capable of deep breathing and could not be said to have any injury to the muscles of restoration.  The skin was normal except for a scar of the right anterior chest and lateral to the nipple.  The examiner assessed no injury to the muscle restoration and atrophic scar, not tender and not fixed to underlying structures. 

The Veteran testified before a DRO in March 2009.  At that time, he complained of feeling pressure over the site of his SFW.  He stated that it bothered him on cold days, and when he had to shovel snow or do any kind of twisting motion.  He would have to stop and take a break for about 10 minutes.  He stated he did not take pain medication, and that the feeling was more of a pressure sensation. 

During an April 2009 VA examination, the Veteran complained of weakness in the area when he does physical activity such as when he was asked to help hold a piece of drywall to the ceiling while it was being screwed in.  He stated he felt an abnormality in the area of the shell fragmentation wound from 40 years ago.  Upon physical examination, the examiner noted the Veteran had a 1.5 inch long scar in the right inframammary area, slightly hypopigmented when compared to the surrounding tissue.  It was not tender or painful on examination.  The examiner could not palpate any underlying soft tissue damage, meaning that the scar was not deep.  There was no limitation of motion or limitation of function caused by the scar. The scar was not adherent to the underlying tissue, and there was no inflammation, edema or keloid formation of the scar.  The examination of the lungs showed that the lungs are clear with no decreased breath sounds or other right-sided pulmonary abnormality.  The diagnosis was superficial scar right inframammary area, nontender.  An X-ray report from that time found a small piece of shrapnel in the anterior/inferior portion of the right lung, no rib fractures or other rib abnormality seen.  Multiple BB's were also shown in the region of the right eighth, ninth, and tenth ribs.  

During his November 2009 Board hearing, the Veteran again stated that he had a pressure and weakness, like someone was pressing on his chest.  He also stated he got cramping to the point where if he was doing anything like shoveling snow or an activity with some sort of twisting motion to it then he had to stop and take a break.  The Veteran also reported that his physician never increased his medication due to limitation and pain. 

A June 2010 private treatment record from F. T., M.D., noted that in his history, the Veteran indicated that his problem was fluctuating and the severity level was moderate.  He reported a burning, piercing and sharp pain that radiates to the front of the chest.  He described it as a bullet and shrapnel injury.  He also stated his pain was aggravated by lifting and movement, and relieved by rest and stretching.  Associated symptoms included spasms.  He denied bruising, crepitus, decreased mobility, and difficulty going to sleep, numbness, popping, swelling, tenderness, and weakness.  Upon physical examination, the examiner noted full range of motion of all major joints including the right shoulder and elbow.  The examiner referred to a recent CT scan of the chest which revealed that the object was outside lung parenchyma.  The Veteran reported frequent and random spasms of anterior chest wall which hinders his ability to perform strenuous physical jobs, and the examiner suggested muscle relaxants to reduce motor junction excitability.  The assessment was spasm of muscle, moderate. 

The Veteran underwent a VA examination in August 2010.  He reported persistent episodes of pain and tenderness primarily when he was reaching for or pulling items.  The most serious episodes lasted approximately 10 minutes while snow shoveling.  Reaching or stretching also provoked pain, although these episodes usually resolved in one to two minutes.  He had taken no specific therapy for them and had not used any heat or analgesics.  He reported episodes of chest pain that occur approximately three to four times per week, but did not limit the motion of the shoulder joint or physical activity.   The examiner noted that a VA X-ray report from April 2009 clearly showed the shell fragments to be in the subcutaneous soft tissue of the chest wall, with one overlying the anterior chest wall between the fifth and sixth rib.  The examiner noted it was not possible to say with certainty whether this lesion is inside or outside of the thoracic cage.  The Veteran reported that he had a CT scan performed in January 2010 that was reviewed by his rheumatologist and he was told quite clearly that the piece of shrapnel is superficial to the ribs. 

Upon physical examination, the examiner noted a three centimeter transverse incision that was well healed and hypopigmented overlying the fifth rib anteriorly.  It was freely movable over the subcutaneous tissues.  The examiner indicated that when the Veteran was asked to abduct his arm and reach posteriorly, the soft tissue of the chest wall moved smoothly over the ribs; however, there was a defect at the chest wall that was palpable immediately inferior to the right nipple and one centimeter superior and one centimeter lateral to the midpoint of his shrapnel scar.  This area was mildly tender.  Further stretching caused this pain to become more severe.  There was no palpable spasm or mass, and the defect appeared most consistent with a tear of an external oblique muscle between the fourth and fifth ribs.  There was no affect on the strength or mobility of the right shoulder.  There was no associated dyspnea, although the Veteran reported that with deep inspiration the pain became more severe.  There were no other palpable abnormalities of the chest wall.  

The examiner noted the Veteran was a retired Philadelphia firefighter and retired due to length of service in 2007.  He was unlimited in his activities of daily living.  The diagnosis was muscle injury with fibrosis and separation from the fifth rib.  The examiner stated that while pain was present and was likely associated with muscle spasm related to traction of the muscle defect, that it was not associated with movement of the shrapnel nor would it represent a problem.  

In a private treatment record dated in October 2010, in reporting his history, the Veteran asserted his severity level was moderate-severe.  He stated pain in his right chest wall radiated to the anterior chest and cramped.  This occurred intermittently and was worsening.  He reported the pain was aggravated by bending, lifting, movement, pushing, twisting, and night pain.  Pain was relieved by pain medication and rest.  His associated symptoms included decreased mobility, difficulty going to sleep, night pain, spasms, and tenderness.  Upon examination, the examiner found anterior chest wall tenderness and defect in the wall just inferior to the nipple.  The examiner further stated that the Veteran had shrapnel in his right anterior chest wall causing a defect in muscle mass and this area had been a source of pain and disability for him for several years.  He was unable to lift, twist, and raise his arms above shoulder level to due to penetrating sharp pain.  He had to cut down his work which resulted in significant mental and physical distress.  The physician stated he would continue to treat him with muscle relaxants and Lidoderm patch and Voltaren gel.  The examiner opined that the pain had worsened since last several months and now it was moderately severe. 

Analysis

Upon review of the evidence of record, the Board finds that the Veteran's service-connected residuals of a shell fragment wound to the right chest wall (Muscle Group XXI) is best classified as resulting in moderate muscle injury.  Both the Veteran's private physician in his June 2010 report and the VA examiner in his August 2010 report each noted complaints of pressure and muscle weakness with full range of joint motion, while referring to the January 2010 CT scan showing the object was outside lung parenchyma.  Although the Veteran's private physician indicated in his October 2010 report that the Veteran had a moderately severe disability, the physician's objective findings only consisted of tenderness and a defect in muscle mass.  

Pursuant to 38 C.F.R. § 4.56, a moderately severe muscle wound is described as a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  In the present case, the shell fragment wound was not a deep penetrating wound tracking through one or more muscle groups.  There was no extensive deep tissue involvement, no loss of deep fascia, muscle substance, or normal firm resistance of muscles.  While there were some complaints of muscle weakness, these findings are contemplated in the findings for moderate muscle damage.  More than moderate muscle damage to Muscle Group XXI is not shown.

The Board finds that the service-connected residuals of the right chest wall shell fragment wound is appropriately characterized as moderate and pursuant to Diagnostic Code 5321, a rating of 10 percent is warranted for residuals of a shell fragment wound to the right chest wall affecting Muscle Group XXI.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected residuals of SFW that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  The Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of this disability.  The August 2010 VA examiner noted the Veteran was a retired Philadelphia firefighter and retired due to length of service in 2007.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claim for an increased rating.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for right anterior chest shell fragment would (SFW) residuals is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


